
It gives me great pleasure, on behalf of the Syrian delegation, to 
congratulate the new President on his election to the presidency of the 
forty-seventh session of the General Assembly, particularly as our two 
countries and peoples enjoy bonds of traditional friendship. I should also 
like to express our appreciation to your predecessor, the permanent 
representative of the Kingdom of Saudi Arabia, for the success and skill with 
which he presided over the proceedings of the previous session of the General 
Assembly. May we wish his sisterly country progress and prosperity. 
I should also like to take this opportunity to reiterate to the 
Secretary-General of the United Nations our confidence and our appreciation of 
his unremitting efforts in the service of the international community and the 
principles and objectives of the United Nations Charter. In that respect, we 
value the effort that has gone into the preparation of his report entitled "An 
Agenda for Peace" and many of the valuable ideas contained therein. 
As is customary in this forum, we welcome the new States Members which 
have joined our international Organization and hope that their new membership 
will contribute to the process of enhancing its effectiveness and 
strengthening its role in formulating more democratic and equitable 
international relations. 
For the third time, the twentieth century witnesses an important change 
in the political map of the world. The change is such that schools and 
libraries all over the world have become in need of a new atlas, just as they 
had in the wake"of the two World Wars. We fear that, because of the 
continuing upheavals in the world the designers of that new atlas may have to 
leave a wide margin for possible new changes that may occur in the map of this 
planet as it crosses the threshold into the twenty-first century. 

Fortunately, that great change in the political map of the world has not 
taken place through war, as was the case in the two previous instances. 
Otherwise, it would have meant the end of all life on earth. Regrettably, 
however, the change has not been totally devoid of tension and violence. It 
has carried the seeds of small-scale wars that have spread here and there for 
national, ethnic, religious, tribal, economic and social reasons. 
At this historic juncture, the real concern is not only the number of 
victims claimed by such small wars or the scale of the destruction that may 
ensue, but rather, the possibility of the spread of the seeds of those small 
wars, in the North as well as in the South, in the absence of a world order 
that is capable of containing and addressing their causes. 
This is the major challenge which faces the United Nations today. It 
would be paradoxical indeed if the twentieth century, whose grand bang of 
scientific and cultural achievements have been hailed by all, were to end with 
the whimper of small was that are waged by people with small primitive minds 
the international community cannot curb. 
Many have rightly spoken of the non-implementation of United Nations 
resolutions and of the paralysis of its Security Council during the years of 
the cold war that used to rage between East and West. But the cold war has in 
effect been over for a few years now, and its demise has been officially 
declared by both sides. And yet, we find that the ultimate ambition of the 
Security Council today is no longer to stop the fighting and put an end to the 
massacres in Bosnia and Herzegovina, Somalia, Afghanistan and other hotbeds of 
tension and conflict, but merely to try and deliver humanitarian assistance to 
some of the peoples of those unfortunate countries. 

The end of confrontation between East and West ought not to lead to the 
end of concern for the fate of the many peoples and countries which are being 
torn apart by conflicts, as is happening today in Bosnia and Herzegovina, 
Somalia, Afghanistan and other places; nor should it lead to the withholding 
from their peoples of the assistance that would help heal their wounds and 
enable them to reconstruct what has been destroyed by conflict and war. 
If only a very small percentage of the sums that used to be spent by the 
two camps on the cold War were channelled to the assistance of peoples of the 
third world, such a small percentage would make it possible to overcome most 
of the difficulties and tragedies those peoples now face and to avoid further 
such disputes. 
At a time when the world witnesses the disintegration of whole States and 
the outbreak of civil wars and conflicts, one must appreciate the exceptional 
efforts that led to saving the Lebanese people from the inferno of civil war 
and helping them on the road to national reconciliation through the efforts of 
the Lebanese themselves and the brotherly assistance and sacrifices of Syria. 
We hope that pledges made to reconstruct what the civil war destroyed in 
Lebanon and to contribute to the special fund created for that purpose will be 
honoured. 
Since the end of the Second World War, the Middle East has enjoyed 
neither security nor stability because of the continuing Arab-Israeli conflict 
and its repercussions. But the convening of the Madrid conference last year 
has opened for the first time, as all acknowledge, a rare and historic window 
of opportunity to achieve a just and comprehensive peace based on 
international legality and the resolutions of the United Nations, particularly 

Security Council resolutions 242 (1967), 338 (1973) and 425 (1978), which, 
according to the Charter of the United Nations, are binding and must be 
implemented by all parties to the conflict. 
Almost a year has passed now since the convening of the Madrid 
conference. Ten months after the conference, the whole world came to realize 
that the peace talks between the Arabs and the Israelis were futile, because 
of the intransigence and the evasiveness of the previous head of the Israeli 
Government, who admitted publicly after his defeat in the elections that his 
intention was to go on quibbling and prevaricating with the purpose of 
prolonging the negotiations for 10 more years. 

It is also regrettable that the latest round of peace talks was concluded 
in Washington without the Israeli side changing the substance of its approach 
to the question of a full withdrawal from the Golan and the other occupied 
Arab territories, including Al-Quds, despite the readiness of Syria and the 
other Arab parties to commit themselves to all that is required of them in 
conformity with Security Council resolutions 242 (1967) and 338 (1973). It 
appears that the change in policies and priorities claimed by Mr. Rabin's 
Government in comparison with those of Mr. Shamir's Government to date lacks 
both credibility and actual application. 
The fact of the matter is that the great expectations and noticeable 
momentum which accompanied the latest round of negotiations were a result of 
the earnest contribution of the Arab side and the great impact of the Syrian 
document at both the regional and international levels. That comprehensive 
document contains the bases and principles of a peaceful settlement of the 
Arab-Israeli conflict in conformity with the Charter and resolutions of the 
United Nations, which were the basis for the convening of the Madrid 
Conference. 
The international community has affirmed that the achievement of peace in 
the Middle East has always been and continues to be rooted in the 
inevitability of Israel's withdrawal from all the occupied Arab territories 
that were occupied by force and war, and in securing the legitimate national 
rights of the Palestinian people. 
Those in Israel who believe that total peace can be achieved without a 
complete Israeli withdrawal from all the occupied Arab territories are gravely 
mistaken. Those who also believe that the Israeli arsenal of mass destruction 

and its qualitative military edge can make it immune to the repercussions of 
the end of the cold war are equally mistaken. Saturating Israel with 
destructive and sophisticated weaponry cannot guarantee the true security of 
Israel as long as it continues to occupy the territories of others by force 
and to violate the rights of the Palestinian people, and as long as it lacks 
the human compass that may guide it to the shores of peace and security. 
The road to a comprehensive, just and durable peace is clear and well 
defined; it remains for Israel to choose to take it. Any manoeuvres of 
partial withdrawals or interim steps will not bring peace either to the region 
or to Israel itself. The higher level meetings Israel demands are merely a 
ploy that is meant to undermine the framework and mechanism within which the 
Arab and Israeli parties met at the Madrid Peace Conference. 
As declared by its leader. President Hafez Al-Assad, Syria wants an 
honourable peace which our people would accept, a peace in which not a grain 
of sand of our land is lost, no concession of any of our rights is made, and 
without dereliction of the duty of safeguarding the dignity of our nation. We 
want the peace of the brave, the peace that survives and lasts and guarantees 
the interests of all. But if there are to be games and ambushes no one could 
make Syria forsake its patriotic and national stand. There is no place for 
capitulation in our dictionary. 
We have already voiced our readiness for a complete peace in return for a 
complete withdrawal from all the occupied Arab territories and we reaffirm 
that now. That is our challenge to Israel from this rostrum, a challenge that 
has found no response to this day. 

If comprehensiveness and justice were observed in arms control it would 
undoubtedly contribute to the consolidation of the security and stability we 
all long for. The subject of arms control would come within reach and be more 
effective in ensuring security and stability in the Middle East if it were 
based on the elimination of all weapons of mass destruction, with nuclear 
weapons first and foremost, in accordance with criteria which have no bias in 
favour of one State at the expense of another and which apply to all countries 
of the region without exception within the framework of the United Nations and 
under its auspices. 
Syria has never spared any effort in supporting United Nations 
resolutions and conventions relating to disarmament, particularly the 
non-proliferation Treaty to which Syria has acceded. Syria also signed the 
non-proliferation Treaty safeguards agreement on 25 February 1992. Syria has 
signed the Treaty on the prohibition of biological weapons and has 
consistently supported the initiative to make the Middle East region free of 
all nuclear weapons. Syria was the first officially to suggest at the 1989 
Paris Conference on chemical weapons that the Middle East should be free of 
all chemical and biological weapons and weapons of mass destruction. 
At a time when the whole world knows that Israel is the only State in the 
region to possess nuclear weapons in addition to its possession of other 
weapons of mass destruction, Israel has to date refused to accede to the 
non-proliferation Treaty and has also refused for decades to allow inspection 
of its nuclear installations and continues to do so today. 
The logical option for all peoples of the world is to ensure security for 
all through complete disarmament and the elimination of all weapons of mass 
destruction. The measures adopted by the Conference on Disarmament in 

relation to the conclusion of a draft convention on the prohibition, 
development, production, stockpiling and use of chemical weapons and their 
destruction will remain short of realizing the ambitions of the international 
community so long as they are not coupled with a similar prohibition on 
nuclear and other weapons of mass destruction. 
The situation in South Africa continues to be a source of deep concern 
for my country. While we express our satisfaction over the repeal and 
amendment of some of the basic laws of apartheid, we would also like to 
express our deep concern over the persistence of repression and violence that 
the Government of South Africa continues to perpetrate against the population, 
at a great cost in victims to that population. Syria strongly supports the 
demands of the overwhelming majority of the people of South Africa for the 
establishment of a democratic and non-racial society. 
Concerning Cyprus, we welcome the efforts of the Secretary-General to 
find a just and lasting solution to the Cypriot problem based on United 
Nations resolutions and taking into account the interests of the parties to 
the conflict. 
Concerning the Korean peninsula, we reaffirm our support for the efforts 
of Democratic Korea to reunite the Korean peninsula peacefully and through 
negotiations. This would lead to prosperity for the entire Korean people 
while consolidating peace and stability in North-East Asia. 

In view of all the issues and problems with which the international 
community is occupied, some of which I have mentioned in my statement, the 
peoples and countries of the world are looking to our international 
Organization to contribute towards the establishment of a world of peace and 
security. We believe that, in order to be able to realize the aspirations and 
hopes of the peoples of the world for instituting a new world order in which 
there is no aggression or occupation and which is based on international 
legality and the rules of international law, the United Nations must apply the 
provisions of its own Charter and implement its resolutions without bias, 
selectivity or double standards. As we find ourselves on the threshold of the 
twenty-first century, we hope to be able to reach a world of peace and justice 
in which stability and prosperity would prevail. 
